            1   Andrew O. Smith, Esq., SBN 217538
                Rebecca N. Herman, Esq., SBN 257071
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 W. Century Blvd., Suite 1100
            3   Los Angeles, CA 90045
                Telephone: (310) 649-5772         NOTE: CHANGES MADE BY THE COURT
            4   Facsimile: (310) 649-5777
                E-mail: aosmith@pettitkohn.com
            5   E-mail: rherman@pettitkohn.com
            6   Attorneys for Defendant
                WAL-MART STORES, INC.
            7

            8                        UNITED STATES DISTRICT COURT
            9                      CENTRAL DISTRICT OF CALIFORNIA
        10      ANGELINA L. ALVAREZ, an                   CASE NO.: 2:18-cv-544 SJO (JPRx)
                individual,
        11
                                   Plaintiff,             DISCOVERY MATTER:
        12
                v.                                        STIPULATION RE PROTECTIVE
        13                                                ORDER AND ORDER THEREON
                WAL-MART STORES, INC.; and
        14      DOES 1 through 50, inclusive,
                                                          Courtroom: 10C
        15                         Defendants..           District Judge: S. James Otero
                                                          Magistrate Judge: Jean P. Rosenbluth
        16                                                Complaint Filed: July 21, 2017
                                                          Trial Date: January 29, 2019
        17

        18
                      The following parties, ANGELINA ALVAREZ (“Plaintiff”) and WAL-
        19
                MART STORES, INC., (“WAL-MART”) (collectively “the Parties”) by their
        20
                undersigned counsel, have and hereby stipulate and agree to entry of the following
        21
                Stipulated Protective Order and to abide by the following terms:
        22
                      WHEREAS, Plaintiff has propounded or will propound certain discovery
        23
                requests to WAL-MART seeking information which WAL-MART considers
        24
                proprietary, confidential business records and/or trade secrets;
        25
                ///
        26
                ///
        27
                ///
        28
2354-8837
                                                          1
                                                              STIPULATION RE PROTECTIVE ORDER
                                                                   CASE NO. 2:18-CV-544 SJO (JPRX))
            1          WHEREAS, WAL-MART has expressed a willingness to provide the
            2   proprietary information, confidential business records and/or trade secrets which
            3   would be necessarily disclosed in complying with these discovery requests,
            4   provided that the Court enter an appropriate protective order;
            5          WHEREAS, the Parties have agreed to the following terms:
            6   1.     Purposes and Limitations
            7          Discovery in this action is likely to involve production of confidential,
            8   proprietary, or private information for which special protection from public
            9   disclosure and from use for any purpose other than prosecuting this litigation may
        10      be warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
        11      enter the following Stipulated Protective Order. The Parties acknowledge that the
        12      Order does not confer blanket protections on all disclosures or responses to
        13      discovery and that the protection it affords from public disclosure and use extends
        14      only to the limited information or items that are entitled to confidential treatment
        15      under the applicable legal principles.
        16      2.     Good Cause
        17             This action is likely to involve WAL-MART’s trade secrets, confidential
        18      business records, and other valuable research, development, commercial, financial,
        19      technical and/or proprietary information (“confidential documents and
        20      information”) for which Wal-Mart believes special protection from public
        21      disclosure is warranted. Such confidential and proprietary materials and
        22      information consist of, among other things, confidential business or financial
        23      information, information regarding confidential business policies, or other
        24      confidential development or commercial information (including information
        25      implicating privacy rights of third parties), information otherwise generally
        26      unavailable to the public, or which may be privileged or otherwise protected from
        27      disclosure under state or federal statutes, court rules, case decisions, or common
        28      law.
2354-8837
                                                          2
                                                              STIPULATION RE PROTECTIVE ORDER
                                                                   CASE NO. 2:18-CV-544 SJO (JPRX))
            1   ///
            2         Accordingly, to expedite the flow of information, facilitate the prompt
            3   resolution of disputes over confidentiality of discovery materials, adequately
            4   protect information the Parties believe they are entitled to keep confidential, ensure
            5   that the Parties are permitted reasonable necessary uses of such material in
            6   preparation for and in the conduct of trial, to address their handling at the end of the
            7   litigation, and serve the ends of justice, a protective order for such information is
            8   justified in this matter. The Parties do not intend to designate this information as
            9   confidential for tactical reasons and nothing shall be designated without a good
        10      faith belief that it has been maintained in a confidential, non-public manner. There
        11      is good cause why it should not be part of the public record of this case.
        12      3.    Designating Protected Information
        13            WAL-MART shall mark as “confidential” or “produced pursuant to
        14      protective order” or in some similar fashion any document for which it claims
        15      protection under this Order. The documents, things and information contained in
        16      them or gleaned from them shall only be used, shown and disclosed as provided in
        17      this Order. The term “confidential documents and information” as used in this
        18      Order shall be construed to include the documents and materials so marked, and
        19      their content, substance and the information contained in or gleaned from them.
        20      The term shall also be construed to include any summaries, quotes, excerpts and/or
        21      paraphrases of the documents, things or information. The designation shall be
        22      made in good faith and shall not be made with respect to any document which is in
        23      the public domain, such as patents, or any other document which has previously
        24      been produced or disseminated without confidentiality protection. Only those
        25      portions of a document that a party in good faith believes are confidential should be
        26      so marked.
        27      4.    Scope
        28            This Order is limited to the context of pre-trial civil discovery. This Order
2354-8837
                                                           3
                                                               STIPULATION RE PROTECTIVE ORDER
                                                                    CASE NO. 2:18-CV-544 SJO (JPRX))
            1   does not restrict dissemination of information if gained from other public sources
            2   outside of pre-trial civil discovery.
            3   ///
            4         Any use of confidential material at trial shall be governed by the orders of the
            5   trial judge. This Order does not govern the use of confidential material at trial.
            6   5.    Duration
            7         Even after final disposition of this litigation, the confidentiality obligations
            8   imposed by this Order shall remain in effect until WAL-MART agrees otherwise in
            9   writing or a court order directs. Final disposition shall be deemed after (1)
        10      dismissal of all claims and defenses in this action, with or without prejudice; and
        11      (2) final judgment hereinafter the completion and exhaustion of all appeals,
        12      rehearings, remands, trials, or reviews of this Action, including the time limits for
        13      filing any motions or applications for extension of time pursuant to applicable law.
        14      6.    Disclosure of “Confidential” Information or Items
        15            6.1     Qualified Persons. Unless otherwise ordered by the Court or permitted
        16      in writing by the parties, access to WAL-MART’s confidential documents and
        17      other materials, any parts thereof, any summaries or extracts thereof, as well as
        18      matters contained therein which are produced or obtained through pre-trial
        19      discovery shall be limited to the following “qualified persons.” The following
        20      persons are automatically deemed “qualified person”:
        21                  a. this Court, officers of this Court, and the jury
        22                  b. counsel of record for the parties to this lawsuit;
        23                  c. those paralegals, stenographic and clerical employees who are
        24                     employed by and assisting counsel of record;
        25                  d. the parties of record and their officers, directors, employees, counsel
        26                     of record and insurers to the extent necessary to assist in preparing for
        27                     discovery, depositions, resolution, or for trial, or who are otherwise
        28                     assisting in this litigation; and
2354-8837
                                                            4
                                                                   STIPULATION RE PROTECTIVE ORDER
                                                                        CASE NO. 2:18-CV-544 SJO (JPRX))
            1                e. any expert or consultant who has been retained or specially employed
            2                   by a party in anticipation of this litigation or for trial of this case, to
            3                   the extent necessary to assist in the litigation, and who has signed a
            4                   written certification in the form set forth as Exhibit “A”; provided,
            5                   however, that no confidential documents and information shall be
            6                   disseminated to any expert or consultant:
            7                     i.   who is an employee of a direct business competitor of the party
            8                          producing the information; or
            9                    ii.   who is employed by a direct business competitor of the party
        10                             producing the information and who directly participates in
        11                             design, manufacturing, marketing, or service activities of direct
        12                             business competitors.
        13            Counsel of record shall maintain such certifications for all designated
        14      experts, and shall provide copies of the certifications upon demand to counsel for
        15      any opposing party. Demand to one counsel of record for a party is deemed to be a
        16      demand to all counsel of record for a party.
        17            6.2      Jurisdiction over Qualified Persons. Each qualified person is subject
        18      to the jurisdiction of this Court for purposes of enforcement of this Order.
        19      Counsels of record are responsible for ensuring that their employees and any
        20      experts they retain comply strictly with this Order. Violation by an employee of
        21      counsel or by an expert retained by counsel shall be deemed a violation by counsel.
        22      7.    Challenges to Claims of Confidentiality
        23            7.1.     Timing of Challenges.       Any Party or Non-Party may challenge a
        24      designation of confidentiality at any time that is consistent with the Court’s
        25      Scheduling Order.
        26            7.2      Meet and Confer. The Challenging Party shall initiate the dispute
        27      resolution process under Local Rule 37.1 et seq.
        28            7.3      Burden of Persuasion.       The burden of persuasion in any such
2354-8837
                                                              5
                                                                  STIPULATION RE PROTECTIVE ORDER
                                                                       CASE NO. 2:18-CV-544 SJO (JPRX))
            1   challenge proceeding shall be on WAL-MART. Frivolous challenges, and those
            2   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
            3   burdens on other parties) may expose the Challenging Party to sanctions. Unless
            4   WAL-MART has waived or withdrawn the confidentiality designation, all parties
            5   shall continue to afford the material in question the level of protection to which it is
            6   entitled under WAL-MART’s designation until the Court rules on the challenge.
            7   8.    Use of Confidential Documents and Information
            8         8.1    Generally. Confidential documents, things and information may be
            9   used solely in connection with this lawsuit and for no other purpose. No qualified
        10      person who gains access to the confidential documents, things and information may
        11      disclose them or their contents to any other person without the written stipulation of
        12      the producing party or by order of this Court.
        13            8.2    In this Lawsuit. Confidential documents, things and information may
        14      be used at trial or at depositions, in accordance with the following safeguards. If
        15      confidential documents, things and information are used in depositions, all portions
        16      of the transcript of such depositions and exhibits thereto which refer to or relate to
        17      such confidential documents, things or information shall themselves be considered
        18      as confidential documents. WAL-MART shall ensure that the court reporter binds
        19      the confidential portions of the transcript and exhibits separately and labels them
        20      “confidential.” In addition, each deponent shall be ordered that he may not divulge
        21      any confidential documents, things or information except to qualified persons.
        22      9.    Filing and Sealing.
        23            The Parties further acknowledge that this Stipulated Protective Order does
        24      not entitle them to file confidential information under seal. A Party that seeks to
        25      file under seal any confidential information must comply with Civil Local Rule 79-
        26      5. Confidential information may only be filed under seal pursuant to a court order
        27      authorizing the sealing of the specific confidential information at issue. If a Party's
        28      request to file confidential information under seal is denied by the Court, then the
2354-8837
                                                           6
                                                               STIPULATION RE PROTECTIVE ORDER
                                                                    CASE NO. 2:18-CV-544 SJO (JPRX))
            1   Receiving Party may file the information in the public record unless otherwise
            2   instructed by the Court.
            3   ///
            4   10.   Protected Material Subpoenaed or Ordered Produced in Other Litigation.
            5   If a party is served with a subpoena or a court order issued in other litigation that
            6   compels disclosure of any information or items designated in this Action as
            7   “CONFIDENTIAL,” that Party must:
            8         (a) promptly notify WAL-MART in writing. Such notification shall include
            9         a copy of the subpoena or court order unless prohibited by law;
        10            (b) promptly notify in writing the party who caused the subpoena or order to
        11            issue in the other litigation that some or all of the material covered by the
        12            subpoena or order is subject to this Protective Order. Such notification shall
        13            include a copy of this Stipulated Protective Order; and
        14            (c) cooperate with respect to all reasonable procedures sought to be pursued
        15            by WAL-MART whose Protected Material may be affected. If WAL-MART
        16            timely seeks a protective order, the Party served with the subpoena or court
        17            order shall not produce any information designated in this action as
        18            “CONFIDENTIAL” before a determination by a court unless the Party has
        19            obtained the WAL-MART’s permission. WAL-MART shall bear the burden
        20            and expense of seeking protection in court of its confidential material and
        21            nothing in these provisions should be construed as authorizing a Receiving
        22            Party in this Action to disobey a lawful subpoena issued in another action.
        23      11.   Miscellaneous.
        24            11.1 Right to Further Relief. Nothing in this Order abridges the right of any
        25      person to seek its modification by the Court in the future. No modification by the
        26      Parties shall have the force or effect of a Court order unless the Court approves the
        27      modification.
        28            11.2      Right to Assert Other Objections. By stipulating to the entry of this
2354-8837
                                                           7
                                                               STIPULATION RE PROTECTIVE ORDER
                                                                    CASE NO. 2:18-CV-544 SJO (JPRX))
            1   Protective Order, no Party waives any right it otherwise would have to object to
            2   disclose or produce any information or item on any ground not addressed in this
            3   Stipulated Protective Order. Similarly, no Party waives any right to object on any
            4   ground to use in evidence of any of the material covered by this Protective Order.
            5   12.   Final Disposition.
            6         At the final disposition of this action, as defined in paragraph 5, all
            7   confidential documents, things and information, and all copies thereof, shall be
            8   returned to the counsel for WAL-MART within thirty (30) days.
            9   13.   Execution.
        10            Facsimile copies of signature pages may be used as originals and this
        11      Stipulated Protective Order may be executed in counterparts with the same full
        12      force and effect. This Stipulation and Protective Order consists of nine (9) pages
        13      and one, one-page exhibit in addition thereto, and is executed on the dates set forth
        14      below.
        15      14.   Any violation of this Order may be punished by any and all appropriate
        16      measures including, but not limited to, contempt proceedings and/or monetary
        17      sanctions.
        18      AGREED AND STIPULATED:
        19                                       PETTIT KOHN INGRASSIA & LUTZ PC
        20
                Dated: October 22, 2018            By: /s/ Rebecca Herman_________
        21                                             Andrew O. Smith, Esq.
                                                       Rebecca Herman, Esq.
        22                                             Attorneys for Defendant
                                                       WAL-MART STORES, INC.
        23

        24                                       BANAFSHEH, DANESH & JAVID, PC
        25

        26      Dated: October 22, 2018            By: /s/ Santo J. Riccobono________
                                                       Bryan Payne, Esq.
        27                                             Mark Millard, Esq.
                                                       Santo J. Riccobono, Esq.
        28                                             Attorneys for Plaintiff
2354-8837
                                                          8
                                                              STIPULATION RE PROTECTIVE ORDER
                                                                   CASE NO. 2:18-CV-544 SJO (JPRX))
            1                                          ANGELINA ALVAREZ
            2

            3         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
            4   this document is acceptable to Bryan Payne, Esq., Mark Millard, Esq. and Santo
            5   Riccobono, Esq. counsel for Plaintiff, and that I have obtained counsel’s
            6   authorization to affix electronic signature to this document.
            7
                                                       /s/ Rebecca Herman
            8                                           Rebecca Herman, Esq.
            9

        10

        11                                ORDER ON STIPULATION
        12            Base on the parties’ stipulation and good cause appearing, the Court hereby
        13      ENTERS the Protective Order as set forth above.
        14            IT IS SO ORDERED.
        15

        16      Dated: October 29, 2018           ___________________________________
                                                  United States Magistrate Judge
        17                                        Jean P. Rosenbluth
        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
2354-8837
                                                         9
                                                             STIPULATION RE PROTECTIVE ORDER
                                                                  CASE NO. 2:18-CV-544 SJO (JPRX))
            1

            2                                       EXHIBIT “A”
            3         I, __________________, [print or type name] of ____________________
            4   [print or type full address], declare under penalty of perjury that I have read in its
            5   entirety and understand the Stipulated Protective Order that was issued by the
            6   United States District Court for the Central District of California on
            7   __________________ [date] in the case of Angelina Alvarez v. Wal-Mart Stores,
            8   Inc., 2:18-cv-544 SJO (JPRx). I agree to comply with and to be bound by all the
            9   terms of this Stipulated Protective Order and I understand and acknowledge that
        10      failure to so comply could expose me to sanctions and punishment in the nature of
        11      contempt. I solemnly promise that I will not disclose in any manner any
        12      information or item that is subject to this Stipulated Protective Order to any person
        13      or entity in strict compliance with the provisions of this Order.
        14            I further agree to submit to the jurisdiction of the United States District Court
        15      for the Central District of California for the purpose of enforcing the terms of this
        16      Stipulated Protective Order, even if such enforcement proceedings occur after
        17      termination of this action. I hereby appoint _______________________________
        18      [print or type full name] of _______________________________ [print or type
        19      address and telephone number] as my California agent for service of process in
        20      connection with this action or any proceedings related to enforcement of this
        21      Stipulated Protective Order.
        22      Dated: _____________________
        23      City and State where sworn and signed: _____________________
        24

        25      Printed Name:        ______________________________
        26      Signature:          _______________________________
        27

        28
2354-8837
                                                          10
                                                               STIPULATION RE PROTECTIVE ORDER
                                                                    CASE NO. 2:18-CV-544 SJO (JPRX))
            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3   STIPULATION RE PROTECTIVE ORDER AND [PROPOSED] ORDER
                THEREON
            4

            5   was/were served on this date to counsel of record:
            6         [ ]   BY MAIL: By placing a copy of the same in the United States Mail,
                            postage prepaid, and sent to their last known address(es) listed below.
            7
                      [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
            8               accept service by e-mail or electronic transmission, I sent the above
                            document(s) to the person(s) at the e-mail address(es) listed below. I
            9               did not receive, within a reasonable amount of time after the
                            transmission, any electronic message or other indication that the
        10                  transmission was unsuccessful. 
        11            [ X] BY ELECTRONIC TRANSMISSION: I electronically filed the
                           above document(s) with the Clerk of the Court using the CM/ECF
        12                 system. The CM/ECF system will send notification of this filing to the
                           person(s) listed below.
        13
                Bryan Payne, Esq.
        14      Mark Millard, Esq.
                Santo Riccobono, Esq.
        15      BANAFSHEH, DANESH & thJAVID, PC
                9701 Wilshire Boulevard, 12 Floor
        16      Beverly Hills, CA 90212
                Tel: (310) 887-1818
        17      Fax: (310) 887-1880
                Email: bp@bhattorneys.com
        18      Attorney for Plaintiff
                ANGELINA L. ALVAREZ
        19

        20
                      Executed on October 22, 2018, at Los Angeles, California.
        21

        22
                                                                  __________
        23                                             Chantha Lieng
        24

        25

        26

        27

        28
2354-8837
                                                        11
                                                             STIPULATION RE PROTECTIVE ORDER
                                                                  CASE NO. 2:18-CV-544 SJO (JPRX))
